DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 is being considered by the examiner.

Claim Objections
Claims 11 and 33 are objected to because of the following informalities: the terms “transforming” and “segmenting” should be changed to “said transforming” or “the transforming” and “said segmenting” or “the segmenting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-13, 20-26, 28, 30-35, 38, and 41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically abstract idea (mathematical concept based on generating the cardio-vibrational image matrix and mental process based on accessing cardio-vibrational signals) without significantly more. 
Step 1
The claimed invention in claims 1-4, 6, 8-13, 20-26, 28, 30-35, 38, and 41-44 are directed to statutory subject matter as the claim(s) recite(s) a method and a system for outputting a cardio-vibrational image matrix to monitor the progression of cardiac disease in a patient.
Step 2A, Prong One
Regarding claims 1 and 23, the recited steps are directed to mathematical concepts and mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsections (I) and (III)).
Regarding claims 1 and 23, the limitations of “generating, by processing circuitry from the plurality of cardio-vibrational signals, cardio- vibrational measurements of a predetermined duration,” “transforming, by the processing circuitry, the cardio-vibrational measurements of the predetermined duration into a cardio-vibrational image matrix,” “transforming comprises segmenting the cardio-vibrational measurements of the predetermined duration into a plurality of adjacent cardiac portions,” and “plotting the plurality of adjacent cardiac portions using a plurality of pixel characteristic values mapped to parameter values of corresponding cardio- vibrational measurements to produce the cardio-vibrational image matrix” are mathematical calculations of signal processing and creating a cardio-vibrational image matrix in order to monitor the progression of cardiac disease in a patient. The limitation of “accessing a plurality of cardio-vibrational signals obtained by at least one vibrational sensor monitoring a heart of the patient” is a process, as drafted, covers performance of the limitation that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional receiving a piece of paper with the cardio-vibrational signals.
Step 2A, Prong Two
For claims 1 and 23, the judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “processing circuitry” and claim 23 recites additional elements of “non-transitory computer readable media” and “hardware logic.” The processing circuitry, the non-transitory computer readable media, and hardware logic are recited at a high-level of generality and amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of generating a cardio-vibrational image matrix.
Regarding dependent claims 2-4, 6, 8-13, 20-22, 24-26, 28, 30-35, 38, and 41-44, the limitations of claims 1 and 23 further define generating a cardio-vibrational image matrix as being directed to abstract idea.
Regarding claims 21-22 and 43-44, the limitation of “machine learning classifier” does not amount to significantly more than the judicial exception since the machine learning classifier does not perform any of the steps recited in claims 1 and 23 (see [0053] of the specification).
Regarding claim 38, the limitation of “cardiac monitor” does not amount to significantly more than the judicial exception since the cardiac monitor does not perform any of the steps recited in claim 23 (see [0011] of the specification).
Regarding claim 41, the limitation of “wearable cardioverter defibrillator” does not amount to significantly more than the judicial exception since the wearable defibrillator does not perform any of the steps recited in claim 23 (see [0205] of the specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 24 recite the limitation "characteristic values" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting the characteristic values to be the pixel characteristic values as set forth in claims 1 and 23.
Claim 12 recites the limitation "proximately" in line 2.  It is not clear what proximately refers to in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-13, 20-26, 28, 30-35, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Journal of Electrocardiology, 2018, Vol. 51, Issue 6, pp. 955-961 cited in IDS dated 7/24/2020) in view of Kaiser (US Patent Application Publication 2019/0059748).
Regarding claims 1 and 23, Xu teaches a method for monitoring a progression of a 
cardiac disease in a patient by providing cardio-vibrational image matrixes (page 956, left col. and first full paragraph), 
physiological measurements of a predetermined duration (page 959, right col. and 2nd paragraph-5-minute segment), the physiological measurements of the predetermined duration into a cardio-vibrational image matrix (page 956, left col. and Methods section, 2nd paragraph), 
plotting the plurality of adjacent cardiac portions using a plurality of pixel characteristic values mapped to parameter values of corresponding physiological measurements to produce the cardio-vibrational image matrix (page 956, left col. and Methods section, 2nd paragraph-coloring metric heat map), 
wherein plotting comprises on one axis, a time progression of the plurality of adjacent cardiac portions, and on another axis, the pixel characteristic values of each portion of the plurality of adjacent cardiac portions (Fig. 2),
and outputting the cardio-vibrational image matrix as an image file for use in monitoring the progression of the cardiac disease in the patient (page 957 Fig. 2 description-ECM facilitates visual interpretation and page 960, left col. and first full paragraph). The visual interpretation mentioned would indicate that it is an image file based on the recitation of visual identification of signals.
Xu does not teach a system comprising a non-volatile computer readable storage 
medium, a wearable cardiac medical monitoring device to generate cardio-vibrational signals, wherein the cardio-vibrational measurements comprise at least a plurality of S1 peaks and a plurality of S2 peaks, and wherein transforming comprises segmenting the cardio-vibrational measurements of the predetermined duration into a plurality of adjacent cardiac portions each having a duration smaller than the predetermined duration. Kaiser relates generally to patient monitoring, and more particularly to monitoring cardiac function ([0004]). The ICR system performs signal processing computations to characterize cardiac acoustic signals that are generated by cardiac hemodynamic flow, cardiac valve, and tissue motion. In another embodiment, signal processing is accompanied with advanced machine learning methods to provide accurate computation of EF ([0008]). Kaiser further teaches the computer system ([0130], [0051], and 102 in Fig. 1) and detection of S1 and S2 peaks ([0082]). Kaiser further teaches the necessary system that is needed to obtain data for the electrocardiomatrix technique used in Xu using the following steps:
	generating using sensor data ([0012] and Fig. 2A) supplied by a wearable cardiac medical monitoring device ([0026] and 100 in Fig. 1), the method comprising: accessing a plurality of cardio-vibrational signals ([0026]-heart sound signals) obtained by at least one vibrational sensor monitoring a heart of the patient ([0012] and Fig. 2A); generating, by processing circuitry ([0029] and 102 in Fig. 1) from the plurality of cardio-vibrational signals,
	the cardio-vibrational measurements comprising at least a plurality of S1 peaks and a plurality of S2 peaks ([0082]-S1 and S2 sounds); and transforming, by the processing circuitry,
wherein transforming comprises segmenting the cardio-vibrational measurements ([0053], [0079]-[0095]) of the predetermined duration into a plurality of adjacent cardiac portions each having a duration smaller than the predetermined duration ([0095]-durations of 20 ms to 250 ms). Segmenting the data into short segments helps expose very subtle beat-to-beat changes that are difficult to discern from a traditional physiological signal (Xu, page 956, Methods section, 2nd paragraph) and allow for accurate detection and labeling of S1 and S2 sounds ([0085]).
Xu teaches the use of colors as pixel characteristic values of each respective portion comprising values representing physiological parameter values, as mentioned above. Kaiser further teaches at least an S1 parameter value corresponding to a respective S1 peak of the plurality of S1 peaks ([0092]), and an S2 parameter value corresponding to a respective S2 peak of the plurality of S2 peaks ([0093]). It would be obvious that the pixel characteristic values are used to represent different colors to distinguish between the S1 and S2 peak values of the cardio-vibrational image matrix (Xu, page 956, Methods section, 2nd paragraph).   
Kaiser further teaches visible differences in timing or intensity of at least the S1 parameter values of the cardiac portions and the S2 parameter values of the cardiac portions ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include the method of the wearable cardiac medical monitoring device to obtain cardio-vibrational signals comprising S1 and S2 peaks of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]) which are then used to construct the colorimetric heat map from the series of physiological signal segments (Xu, page 956, Methods section, 2nd paragraph).
Regarding claims 2 and 24, Xu teaches the characteristic values comprising at least one 
of a pixel intensity or a pixel hue (page 956, left col. and Methods section-2nd paragraph).
	Regarding claim 3 and 25, Xu in view of Kaiser teaches the method of claim 1 and the system of claim 23, as set forth above. However, Xu does not teach wherein the parameter values comprise at least one of an amplitude, a phase, or a magnitude. Kaiser teaches of a relative amplitude (Fig. 7A-relative amplitude). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a relative amplitude of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]).
	Regarding claims 4 and 26, Xu teaches the predetermined duration comprising between around 3 minutes and around 10 minutes (page 959, right col. and 2nd paragraph-5-minute segment).
	Regarding claims 6 and 28, Xu in view of Kaiser teaches the method of claim 1 and the system of claim 23, as set forth above. However, Xu does not teach the duration smaller than the predetermined duration. Kaiser teaches the duration smaller than the predetermined duration comprising between 100 milliseconds and around 1000 milliseconds ([0095]-20 ms to 250 ms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a duration smaller than the predetermined duration of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]). Segmenting the data into short segments helps expose very subtle beat-to-beat changes that are difficult to discern from a traditional physiological signal (Xu, page 956, Methods section, 2nd paragraph) and allow for accurate detection and labeling of S1 and S2 sounds ([0085]).
	Regarding claims 8 and 30, Xu in view of Kaiser teaches the method of claim 1 and the system of claim 23, as set forth above. However, Xu does not teach S1 and S2 peaks. Kaiser teaches wherein each portion of the plurality of adjacent cardiac portions comprises at least two S1 peaks of the plurality of S1 peaks ([0106] and Fig. 13C) and at least two S2 peaks of the plurality of S2 peaks ([0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include S1 and S2 peaks of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]).
	Regarding claims 9 and 31, Xu teaches plotting the plurality of adjacent cardiac portions comprises plotting the pixel characteristic values of each portion vertically along a y-axis and plotting the time progression of the plurality of adjacent cardiac portions horizontally along an x- axis (Fig. 2).
	Regarding claims 10 and 32, Xu in view of Kaiser teaches the method of claim 1 and the system of claim 23, as set forth above. However, Xu does not teach S1 and S2 peaks. Kaiser teaches of a portion of the plurality of S1 peaks ([0092]) and a portion of the plurality of S2 peaks ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include S1 and S2 peaks of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]). The S1 and S2 peaks found in heart sound data are critical information to estimate ejection fraction (EF) via analysis of PCG signals ([0080]).
	Regarding claims 11 and 33, Xu in view of Kaiser teaches the method of claim 1 and the system of claim 23, further comprising: prior to transforming, registering, by the processing circuitry, a time scale of the cardio- vibrational measurements of the predetermined duration with a plurality of R-peaks of an ECG reading of the patient obtained during the predetermined duration (Fig. 1, panel D). Xu does not teach wherein segmenting comprises segmenting at least in part according to the registering. Kaiser teaches wherein segmenting comprises segmenting at least in part according to the registering ([0079]-[0095]). Kaiser teaches the use of segmentation according to the registering through the use of a PCG signal as cardio-vibration measurements ([0085]) analyzing the R wave onset ([0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include wherein segmenting comprises segmenting at least in part according to the registering of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to identify the R wave within each cardiac cycle ([0053]), so the signal can be segmented to locate one or more cardiac events in the PCG acoustic signal ([0134]) and further classify the extracted characteristics into one or more subgroups ([0134]).
	Regarding claims 12 and 34, Xu teaches applying, by the processing circuitry to the cardio-vibrational image matrix, a smoothing algorithm to proximately located pixel characteristic values of the plurality of pixel characteristic values in the cardio-vibrational image matrix (page 956, left col, Methods section, 1st and 2nd paragraphs). Xu teaches the smoothing algorithm as a modified variable threshold algorithm to detect R peaks that are used to determine pixel characteristic values which are taught as colors, and are shown in the colorimetric heat map (page 956, left col, Methods section, 1st and 2nd paragraphs). This algorithm constitutes as smoothing, because it locates different pixel values based on the value it holds, making each pixel a different color in the colorimetric heat map.
	Regarding claims 13 and 35, Xu teaches wherein the plurality of pixel characteristic values comprises between around at least 3 and 16 different colors (page 957, right col. and 4th paragraph-red/yellow; page 956, left col. and 3rd full paragraph-blue).
	Regarding claims 20 and 42, Xu in view of Kaiser teaches the method of claim 1 and system of claim 23, further comprising transmitting, by the processing circuitry, the cardio-vibrational image matrix. Xu does not teach a remote server. Kaiser teaches a remote server ([0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a remote server of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order for the cardio-vibrational image matrix to be stored locally and remotely, which allows the capability of downloading (pushing) to a device by user initiation, or automatically based on one or more factors ([0131]).
	Regarding claims 21 and 43, Xu in view of Kaiser teaches the method of claim 1 and system of claim 23, as set forth above. Xu further teaches applying, by the processing circuitry, the cardio-vibrational image matrix. However, Xu does not teach a machine learning classifier to determine an arrhythmia condition in a patient. Kaiser teaches a machine learning classifier to determine an arrhythmia condition in the patient, wherein the machine learning classifier is trained to identify at least an existence and a nonexistence of an arrhythmia condition in ECG image matrices ([0113]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a machine learning classifier to determine an arrythmia condition in a patient method of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to use artificial intelligence to improve peak identification to correctly classify an arrhythmia, if it is present.
	Regarding claims 22 and 44, Xu in view of Kaiser teaches the method of claim 1 and system of claim 23, as set forth above. Xu further teaches applying, by the processing circuitry, the cardio-vibrational image matrix. However, Xu does not teach a machine learning classifier and predicting of future potential outcome related to the at least one cardiac risk biomarker. Kaiser teaches at least one machine learning classifier ([0113]-global classifier) to determine a present classification of a plurality of classifications ([0113]-several subgroups) of at least one cardiac risk biomarker ([0113]-EF value); and generating, by the processing circuitry using the present classification, a prediction of future potential outcome related to the at least one cardiac risk biomarker ([0114]-[0115]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a machine learning classifier to determine a prediction of future potential outcome related to the at least one cardiac risk biomarker method of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to compute a risk value which is used to compute an estimated risk value that determines a subjects grouping related to arrhythmia severity ([0113]-[0115]).

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kaiser as applied to claims 1 and 23 above, and further in view of Sullivan (US Patent Application Publication 2016/0000349).
	Regarding claim 38, Xu in view of Kaiser teaches the system of claim 23, as set forth above. However, Xu does not teach wherein the wearable cardiac medical monitoring device comprises a cardiac monitor. Sullivan teaches a cardiac monitor (claim 7).
Sullivan relates generally to the field of systems and methods for detecting arrhythmia and, more particularly, to systems and methods for use with a cardiac monitoring device to reduce the frequency of false detections of arrhythmia ([0003]). Sullivan further teaches the addition of a cardiac monitor (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include a cardiac monitor of Sullivan in the electrocardiomatrix (ECM) technique of Xu in order to obtain a physiological signal from a subject ([0017]).
	Xu further does not teach an associated plurality of ECG electrodes. Kaiser teaches an associated plurality of ECG electrodes ([0029] and 60 in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include a plurality of ECG electrodes of Kaiser in the electrocardiomatrix (ECM) technique of Xu in order to collect the data that will be used for the electrocardiomatrix (ECM) and analyzed.
	Regarding claim 41, Xu in view of Kaiser teaches the system of claim 23, as set forth above. However, Xu does not teach wherein the wearable cardiac monitoring device comprises a wearable cardioverter defibrillator. Sullivan teaches a wearable cardioverter defibrillator (claim 7). It would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include a wearable defibrillator of Sullivan in the electrocardiomatrix (ECM) technique of Xu in order to have the wearable defibrillator configured to continuously or substantially continuously monitor the vital signs of the patient, to be user-friendly and accessible, to be as light-weight, comfortable, and portable as possible, and to be capable of delivering one or more life-saving therapeutic shocks when needed ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.N.H./Examiner, Art Unit 4176                                                                                                                                                                                         
/Erin M Piateski/Primary Examiner, Art Unit 3792